Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Cai et al. (U. S. Publication Number: 2010/0042525 A1) teaches process the purchasing rules and the transaction data to determine whether the financial transaction is authorized, and to transmit authorization data to the IMS device for indicating whether the financial transaction is authorized.
In regarding to independent claim 1, claim 13 or claim 19, Cai et al. taken either individually or in combination with other prior art of record fails to teach or suggest receiving a purchasing policy; receiving, from a transaction terminal, a transaction authorization request, the transaction authorization request including transaction authorization data associated with an attempted purchase made using a virtual transaction card, wherein the transaction authorization data comprises a transaction identification code of a first format;  converting the transaction identification code of the first format into transaction information of a second format, wherein the transaction information comprises a merchant location; receiving a user profile corresponding to a user, the user profile being associated with the virtual transaction card and comprising data representative of past purchasing behavior of the user and past potential violations of the purchasing policy by the user; receiving location data of a user device associated with the user; determining, based on the location data, whether the user device is within a predetermined proximity of the merchant location;  responsive to determining that the attempted purchase is potentially unauthorized, based on the determining of whether the user device is within the predetermined proximity of the merchant location and a comparison of the purchasing policy, the past purchasing behavior of the user, and the past potential violations of the purchasing policy, generating an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner




/I JUNG LIU/Primary Examiner, Art Unit 3697